Judgment and order reversed and new trial granted, with costs to appellants to abide event, unless the plaintiff shall, within ten days, stipulate to 2-educe the verdict to the sum of $167 as of the date of the rendition thereof, in which event the judgment is modified accordingly and as so modified is, together with the order, affirmed, without costs of this appeal to either party. Held, that there *885is no sufficient evidence of plaintiff’s damage on account of the undelivered apples to support that part of the verdict based thereon, and that part of the verdict is against the weight of the evidence. All concurred.